 
Code of Ethics
 
OVERVIEW


MicroChannel Technologies Corporation (“MicroChannel”) has adopted a Code of
Ethics that applies to all Officers, Directors, and Employees of the company and
its affiliates (herein collectively referred to as, “Employee” or “Employees”). 


In so doing, this Code of Ethics demands the highest standards of business
conduct required of all Employees. 


The Code is part of MicroChannel’s ongoing effort to comply with applicable laws
and have an effective program in place to prevent and detect violations of law;
this code is an effort to train and educate MicroChannel Employees about ethical
business practices.


OBJECTIVE


A key MicroChannel objective is to conduct business operations in the most
ethical manner possible. MicroChannel cares about its Employees, shareholders,
clients, suppliers and the communities in which it conducts business operations.
During the course of meeting its business objectives, MicroChannel believes that
it is essential for all Employees to understand and comply with the Code of
Ethics and in so doing, participate in MicroChannel’s way of operating its
business.


STANDARD OF CONDUCT


MicroChannel insists that all aspects of its business operations be conducted
with honesty, integrity, fairness and with respect for those affected by its
business activities. Similarly, MicroChannel expects the same in its
relationships among those with whom it does business.


All Employees are expected to maintain and promote integrity and honesty in all
business transactions. Employees must conduct themselves according to the
highest ethical standards and are expected to apply ethical business practices
in the administrative and financial affairs of MicroChannel business operations.


There is no Code of Ethics that can expect to define suitable behavior for each
situation, nor should it seek to do so. As such, Employees are expected to
exercise vigilance and make considered judgment of what is right and proper in
any particular situation.


While carrying out the business operations of MicroChannel, Employees are
expected to be accountable, truthful, trustworthy, conscientious, and committed
to the highest standards of ethical business practices. As such, Employees are
required to avoid all impropriety as well as the appearance of impropriety when
conducting MicroChannel business operations.


ACCURACY AND COMPLETENESS OF ACCOUNTING RECORDS


MicroChannel’s accounting and supporting documents must accurately and
completely describe and represent the nature and result of MicroChannel’s
business operations. The results and activities of MicroChannel’s operations
must be presented in a fair and unbiased manner.


 
 

--------------------------------------------------------------------------------

 
 
MicroChannel business transactions must be appropriately authorized as well as
completely and accurately recorded on the Company’s books. Proposed budgets,
financial assessments, evaluations and fiscal presentations must fairly present
all information relevant to the business transaction. Furthermore, at no time
will the Company establish or maintain cash funds or asset accounts which are
unrecorded.


Misappropriation, wrongful allocation, or improper use of the Company’s assets
and property, or the false entry to records and reports by any Employee or by
others must be reported to Board of MicroChannel.


ACCURATE AND TIMELY COMMUNICATION


MicroChannel expects Employees to be completely truthful and forthright in all
internal and external interactions and communications, whether with
shareholders, clients, government agencies, or others.


Employees will ensure that all statements are accurate and complete with no
misrepresentations which may mislead or misinform. In all cases, Employees are
expected to provide full, prompt and accurate disclosure to governmental
agencies.


MAINTAINING AND RETAINING RECORDS


In order to maintain the security and integrity of MicroChannel’s record-keeping
and reporting systems, all Employees must adhere to applicable records retention
procedures and fully understand how to document and transact entries that fall
within their jurisdiction.


All Employees are expected to comply fully with audits and provide timely
response to requests for records or other materials from or on behalf of
MicroChannel auditors or management.


COMPLYING WITH THE LAW


MicroChannel Employees are expected to fully comply with both the letter and the
spirit of the laws and regulations of the countries in which the Company
conducts business.


MicroChannel Employees are expected to act in accordance with the accepted
business practices in commercial markets and adhere to the contractual terms and
conditions applicable to any business transaction.


All Employees must commit to abiding by all applicable laws and regulations.


The breach of rules, regulations, ethical standards, and laws cannot be
justified by the pursuit of profit or the departure from acceptable practice by
competitors.


INSIDER TRADING


MicroChannel Employees are strictly prohibited by law from buying or selling the
Company’s shares or any other public security as a result of inside information.


Furthermore, it is against the law and unethical to provide such information
about MicroChannel to other individuals or companies so that they may gain.
 
 
 

--------------------------------------------------------------------------------

 
 
In accordance with the Code of Ethics, Employees are strictly prohibited from
trading in shares of MicroChannel, clients or suppliers as a result of any
inside information.


ENVIRONMENTAL ISSUES


MicroChannel is committed to running its business in an environmentally sound
and sustainable manner. MicroChannel’s objective is to ensure that its business
operations have the minimum adverse environmental impact commensurate with the
legitimate needs of its business operations.


DISCLOSURE OF PERSONAL INTEREST


MicroChannel Employees are expected to fully disclose any personal interest(s)
which could impinge or might reasonably be considered by others to conflict with
their business dealings with industry.


MicroChannel Employees must not engage in personal activities and financial
interests that may conflict with their responsibilities and obligations to the
Company or give assistance to competitors, in conflict with the interests of
MicroChannel or its clients.


Under all circumstances, Employees must obtain the formal consent of
MicroChannel management if they intend to become partners, shareholders, or
Directors, or participants in companies outside the MicroChannel corporate
structure.


PERSONAL DISCRETION AND CONFIDENTIALITY


At all times, Employees are expected to respect the confidentiality of
information received during the course of business dealings and must never use
such information for personal benefit or gain.


Employees are expected to give information during the course of business which
is truthful, complete and fair and never intended to mislead.
Employees cannot disclose MicroChannel trade secrets, confidential or
proprietary information, or any other such information without the written,
formal authorization of management. Such information may not be disclosed as a
means of making profit, gains or benefits.


At no time can Employees use Internet bulletin boards, chat rooms, messaging
services, or other electronic systems to discuss issues, affairs, or opinions
related to MicroChannel or any of its industries, or to respond to comments
about the Company. MicroChannel considers electronic postings to be the same as
“speaking to the media”.


FAIR COMPETITION


MicroChannel is committed to vigorous yet fair competition and supports the
development of appropriate competition laws. Each Employee must avoid any
business arrangement that might prevent the effective operation of fair
competition.


COMPLIANCE WITH THE COMPANY’S CODE OF ETHICS


MicroChannel’s Board of Directors is responsible for ensuring that the standards
outlined in the Code of Ethics are fully communicated to all Employees and are
similarly understood and adhered to.
 
 
 

--------------------------------------------------------------------------------

 
 
Should the Company experience loss of business as a result of adhering to the
Code of Ethics, the Board of Directors will not criticize, condemn or complain.


Likewise, should a real or suspected breach of the Company’s Code of Ethics be
brought to the attention of the Company, the Board of Directors will ensure that
the reporting Employee does not suffer as a consequence of doing so.


The Company’s Code of Ethics are reflective of MicroChannel’s ethical standards
and expectations. Accordingly, Employees are expected to fulfill the Company’s
ethical commitments in a way that is clearly visible to all those with whom
MicroChannel conducts its business.


At all times, Employees are expected to fully comply with the standards
established in the Code of Ethics and ensure that their personal conduct is
always above reproach.


MicroChannel expects each Employee to ensure that the conduct of others around
him or her is in compliance with the Code of Ethics and that any breach of the
same is duly reported to management.


All breaches of the law or violations of regulations and the standards of
conduct listed in this Code of Ethics may lead to serious consequences for the
Employee concerned; MicroChannel Employees have a legal, moral, and ethical duty
to report any such real or suspected violation to the Board of Directors and
regulatory authorities.


“CODE OF ETHICS” ENFORCEMENT


MicroChannel Employees understand and acknowledge that a breach of the Code of
Ethics can result in severe disciplinary action, including but not necessarily
limited to termination.


The Company’s Code of Ethics will be fairly enforced at all levels, without
prejudice.


ANNUAL ACKNOWLEDGEMENT


Each Employee will be required to sign a statement annually that he or she has
read and understands MicroChannel’s Code of Ethics. This statement will also
require that the Employee state that he or she is in full compliance with the
Code.


EMPLOYEE CERTIFICATION AND ACKNOWLEDGEMENT


I acknowledge and certify that I have read and understood the information set
forth in the Code of Ethics of MicroChannel Technologies, Inc. and will comply
with these principles in my daily work activities. I am not aware of any
violation of the standards of MicroChannel’s Code of Ethics.


Date:___________________________________
Name (print):___________________________________
Position:___________________________________
Address:___________________________________
Signature:___________________________________
 
 
 

--------------------------------------------------------------------------------

 